DETAILED ACTION
This communication is in respond to application filed on October 2, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,474,834 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims 1-20 of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:


US Pat. No. 10,474,834
1. A method, comprising: 









obtaining, by a server system and from a requesting system, request data comprising a user account identifier associated with an account maintained by the server system and an indication of desired data; identifying, by the server system, an alias token associated with the user account identifier; 

determining, by the server system, at least one related server system based on a distributed ledger, wherein the distributed ledger comprises a mapping of each of the at least one related server system to the server system; 
transmitting, by the server system and to each of the at least one related server system, a message 
obtaining, by the server system and from each of the at least one related server system, at least one response component comprising data corresponding to the indication of desired data and associated with the alias token; 
generating, by the server system, account data based on the indication of desired data; generating, by the server system, response data based on the indication of desired data, wherein the response data comprises the at least one response component and the account data; and transmitting, by the server system, the response data.

obtaining, by a server system, a sharing request comprising an account identifier and an indication of at least one related server system; generating, by the server system, an alias token based on the account identifier; generating, by the server system, a transaction block comprising the account identifier, the indication of the at least one related server system, and the alias token; recording, by the server system, the transaction block on a distributed ledger; obtaining, by the server system and from a requesting system, request data comprising a user account identifier associated with an account maintained by the server system and an indication of desired data; identifying, by the server system and based on the request data, the alias token associated with the user account identifier; 
determining, by the server system, at least one related server system based on the distributed ledger, wherein the distributed ledger comprises a mapping of each of the at least one related server systems to the server system; 
transmitting, by the server system and to each of the at least one related server systems, a message 
obtaining, by the server system and from each of the at least one related server systems, at least one response component comprising data corresponding to the indication of desired data and associated with the alias token; 
generating, by the server system, account data based on the indication of desired data; generating, by the server system, response data based on the indication of desired data, wherein the response data comprises the at least one response component and the account data; and transmitting, by the server system, the response data.

2. The method of claim 1, further comprising: obtaining, by the server system and from a third-party server system, a request for account information, wherein the request for account information comprises a second alias token; generating, by the server system, a second distributed ledger comprising a mapping of the third-party server system to the server system; and transmitting, by the server system and to the third-party server system, the account information.
3. The method of claim 1, further comprising: transmitting, by the server system and to a computing 


4. The method of claim 1, wherein the distributed ledger comprises a start date and an end date for each mapping of the server system to each of the at least one related server systems.
5. The method of claim 1, wherein: the distributed ledger comprises permission data associated with the user account identifier; and generating the account data is further based on the permission data.
5. The method of claim 1, wherein: the distributed ledger comprises permission data associated with the user account identifier; and generating the account data is further based on the permission data.
6. The method of claim 1, further comprising transmitting the response data to a computing device, wherein the response data is usable to generate output data comprising the account data and the at least one response component.
6. The method of claim 1, further comprising transmitting the response data to a computing device, wherein the response data is usable to generate output data comprising the account data and the at least one response component.
7. The method of claim 1, wherein the distributed ledger is stored using the server system.
7. The method of claim 1, wherein the distributed ledger is stored using the server system.
8. The method of claim 1, wherein the distributed ledger is stored using at least one of the at least one related server system.
8. The method of claim 1, wherein the distributed ledger is stored using at least one of the at least one related server system.

9. The method of claim 1, wherein the distributed ledger is stored using a distributed network system.
10. The method of claim 1, further comprising: obtaining, by the server system, a sharing request comprising an account identifier, a start date, an end date, a set of permissions, and an indication of a related server system; 





generating, by the server system, the alias token; generating, by the server system, a transaction block comprising the account identifier, the start date, the end date, the set of permissions, the indication of the related server system, and the alias token; and recording, by the server system, the transaction block on the distributed ledger.
1....
obtaining, by a server system, a sharing request comprising an account identifier and an indication of at least one related server system;... 
10. The method of claim 1, wherein: the sharing request further comprises a start date, an end date, and a set of permissions; and the transaction block further comprises the start date, the end date, and the set of permissions.
1....
generating, by the server system, an alias token based on the account identifier; generating, by the server system, a transaction block comprising the account identifier, the indication of the at least one related server system, and the alias token; recording, by the server system, the transaction block on a distributed ledger;

11. A computing device, comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: 

transmit, to a computing device, a verification request comprising an identification of the third-party server system; 
obtain response data comprising an account identifier; and when the response data indicates that account information should be shared: generate a distributed ledger; 
generate a transaction block comprising a mapping of the third-party server system to the system, the alias token, and the account identifier; record the transaction block on the distributed ledger; and transmit, to the third-party server system, the account information.

one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: 

transmit, to a computing device, a verification request comprising an identification of the third-party server system; 
obtain verification request response data comprising an account identifier; when the verification request response data indicates that account information should be shared: generate a distributed ledger; generate a transaction block comprising a mapping of the third-party server system to the system, the alias token, and the account identifier; record the transaction block on the distributed ledger; and transmit, to the third-party server system, the account information; 
obtain, from a requesting system, request data comprising a user account identifier associated with an account maintained by the server system and an indication of desired data; identify, based on the request data, the alias token associated with the user account identifier; determine at least one related server system based on the alias token; transmit, to each of the at least one related server systems, a message comprising the alias token and the indication of desired data; obtain, from each of the at least one 

12. The computing device of claim 11, wherein: the verification request response data further comprises a start date and an end date; and the transaction block further comprises the start date and the end date.
13. The computing device of claim 11, wherein: the response data further comprises permission data associated with the account information; and the transaction block further comprises the permission data.
13. The computing device of claim 11, wherein: the verification request response data further comprises permission data associated with the account information; and the transaction block further comprises the permission data.
14. The computing device of claim 11 wherein the distributed ledger is stored using the system.
14. The computing device of claim 11 wherein the distributed ledger is stored using the system.
15. The computing device of claim 11, wherein the distributed ledger is stored using the third- party server system.
15. The computing device of claim 11, wherein the distributed ledger is stored using the third-party server system.
16. The computing device of claim 11, wherein the distributed ledger is stored using a distributed network system.
16. The computing device of claim 11, wherein the distributed ledger is stored using a distributed network system.
17. A non-transitory machine-readable medium storing instructions that, when executed by one or 









obtaining request data comprising an account identifier and an indication of desired data; identifying an alias token associated with the account identifier; determining a transaction block identifying a related server system based on the alias token, wherein the transaction block comprises a start date and an end date; determining a current date when the request data was obtained; and when the current date is after the start date and before the end date: transmitting, to the related server system, a message comprising the alias token and the indication of desired data; and obtaining, from the related server system, a response component comprising data corresponding to the indication of desired data and associated with the alias token; and 



obtaining a sharing request comprising an account identifier and an indication of at least one related server system; generating an alias token based on the account identifier; generating a transaction block comprising the account identifier, the indication of the at least one related server system, and the alias token; recording the transaction block on a distributed ledger; 
obtaining request data comprising an account identifier and an indication of desired data; identifying, based on the request data, the alias token associated with the account identifier; determining a transaction block identifying a related server system based on the alias token, wherein the transaction block comprises a start date and an end date; determining a current date when the request data was obtained; and when the current date is after the start date and before the end date: transmitting, to the related server system, a message comprising the alias token and the indication of desired data; and obtaining, from the related server system, a response component comprising data corresponding to the indication of desired data and associated with the alias token; and generating response data based on 

18. The non-transitory machine-readable medium of claim 17, wherein the instructions further cause the one or more processors to transmit the response data to a computing device, wherein the response data is usable to generate output data comprising the response data.
19. The non-transitory machine-readable medium of claim 17, wherein the instructions further cause the one or more processors to determine the transaction block by querying a distributed ledger to identify the transaction block based on the related server system.
19. The non-transitory machine-readable medium of claim 17, wherein the instructions further cause the one or more processors to determine the transaction block by querying the distributed ledger to identify the transaction block based on the related server system.
20. The non-transitory machine-readable medium of claim 17, wherein: the transaction block further comprises permission data; and the instructions further cause the one or more processors to generate the response data based on the permission data.
20. The non-transitory machine-readable medium of claim 17, wherein: the transaction block further comprises permission data; and the instructions further cause the one or more processors to generate the response data based on the permission data.


Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,554,406 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Instant application
US Pat. No. 10,554,406
1. A method, comprising: 
obtaining, by a server system and from a requesting system, request data comprising a user account identifier associated with an account maintained by the server system and an indication of desired data; 


identifying, by the server system, an alias token associated with the user account identifier; determining, by the server system, at least one related server system based on a distributed ledger, wherein the distributed ledger comprises a mapping of each of the at least one related server system to the server system; 







generating, by the server system, account data based on the indication of desired data; 

generating, by the server system, response data based on the indication of desired data, wherein the response data comprises the at least one response component and the account data; and transmitting, by the server system, the response data.

obtaining, by a server system and from a requesting system, request data comprising a user account identifier associated with an account maintained by the server system and an indication of desired data, wherein the requesting system comprises a client device associated with the account; 
determining, by the server system, an alias token associated with the user account identifier; determining, by the server system, at least one smart contract maintained using a distributed ledger stored using a distributed network system, wherein the smart contract: is associated with the alias token; comprises a start date and an end date for each server system associated with the alias token; and comprises permission data associated with each server system associated with the alias token; 
transmitting, by the server system and to the distributed network system, a request to execute the smart contract; 

generating, by the server system, account data based on the indication of desired data and the permission data; 
generating, by the server system, response data based on the request for data, wherein the response data comprises the at least one response component and the account data; and transmitting, by the server system to the client device, the response data.



3. The method of claim 2, further comprising: transmitting, by the server system and to a computing device, a verification request comprising an identification of the third-party server system; obtaining, by the server system and from the computing device, verification request response data; and when the verification request response data indicates that account information should be shared, updating the smart contract.
4. The method of claim 1, wherein the distributed ledger comprises a start date and an end date for each mapping of the server system to each of the at least one related server system.
1.... comprises a start date and an end date for each server system associated with the alias token;...
5. The method of claim 1, wherein: the distributed ledger comprises permission data associated with the user account identifier; and generating the account data is further based on the permission data.
1.... comprises permission data associated with each server system associated with the alias token; 
... generating, by the server system, account data based on the indication of desired data and the permission data...
6. The method of claim 1, further comprising transmitting the response data to a computing device, wherein the response data is usable to generate output data comprising the account data and the at least one response component.
4. The method of claim 1, wherein the response data is usable to generate output data comprising the account data and the at least one response component.

1....a distributed ledger stored using a distributed network system...
8. The method of claim 1, wherein the distributed ledger is stored using at least one of the at least one related server system.
1....a distributed ledger stored using a distributed network system...
9. The method of claim 1, wherein the distributed ledger is stored using a distributed network system.
1....a distributed ledger stored using a distributed network system...
10. The method of claim 1, further comprising: obtaining, by the server system, a sharing request comprising an account identifier, a start date, an end date, a set of permissions, and an indication of a related server system; generating, by the server system, the alias token; generating, by the server system, a transaction block comprising the account identifier, the start date, the end date, the set of permissions, the indication of the related server system, and the alias token; and recording, by the server system, the transaction block on the distributed ledger.
7. The method of claim 1, further comprising: obtaining, by the server system, a sharing request comprising a second account identifier, a second start date, a second end date, a second set of permissions, and an indication of a second related server system; generating, by the server system, a second smart contract comprising the second account identifier, the second start date, the second end date, the second set of permissions, the indication of the second related server system, and the alias token; and recording the second smart contract on the distributed ledger using the distributed network system.
11. A computing device, comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: 
obtain, from a third-party server system, a request for account information, wherein the request for account information comprises an alias token; 














transmit, to a computing device, a verification request comprising an identification of the third-party server system; obtain response data comprising an account identifier; and when the response data indicates that account information should be shared:
 generate a distributed ledger; generate a transaction block comprising a mapping of the third-party server system to the system, the alias token, and the account identifier; record the transaction block on the distributed ledger; and transmit, to the third-party server system, the account information.

a processor; and a memory in communication with the processor and storing instructions that, when executed by the processor, cause the device to: obtain, from a requesting system, request data comprising a user account identifier associated with an account maintained by the device and an indication 
 determine at least one smart contract maintained using a distributed ledger stored using a distributed network system, wherein the smart contract: is associated with the alias token; comprises a start date and an end date for each server system associated with the alias token; and comprises permission data associated with each server system associated with the alias token; 
11....
transmit, to a computing device, a verification request comprising an identification of the third-party server system; obtain, from the computing device, verification request response data; and when the verification request response data indicates that account information should be shared, update the smart contract.
9.... generate account data based on the indication of desired data and the permission data; generate response data based on the request for data, ...and transmit, to the client device, the response data.

9....
comprises a start date and an end date for each server system associated with the alias token;...
13. The computing device of claim 11, wherein: the response data further comprises permission data associated with the account information; and the transaction block further comprises the permission data.
9....
 comprises permission data associated with each server system associated with the alias token;
14. The computing device of claim 11 wherein the distributed ledger is stored using the system.
9....a distributed ledger stored using a distributed network system...
15. The computing device of claim 11, wherein the distributed ledger is stored using the third- party server system.
9....a distributed ledger stored using a distributed network system...
16. The computing device of claim 11, wherein the distributed ledger is stored using a distributed network system.
9....a distributed ledger stored using a distributed network system...
17. A non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: 
obtaining request data comprising an account identifier and an indication of desired data; 




identifying an alias token associated with the account identifier; determining a transaction block identifying a related server system based on the alias token, wherein the transaction block comprises a start date and an end date; determining a current date when the request data was obtained; and when the current date is after the start date and before the end date: 




transmitting, to the related server system, a message comprising the alias token and the indication of desired data; and 

obtaining, from the related server system, a response component comprising data corresponding to the indication of desired data and associated with the alias token; and 
generating response data based on the request data, wherein the response data comprises the response component when the current date is after the start date and before the end date.

obtaining, from a requesting system, request data comprising a user account identifier associated with an account maintained by a server system and an indication of desired data, wherein the requesting 
determining an alias token associated with the user account identifier; determining at least one smart contract maintained using a distributed ledger stored using a distributed network system, wherein the smart contract: is associated with the alias token; comprises a start date and an end date for each server system associated with the alias token; and comprises permission data associated with each server system associated with the alias token; transmitting, to the distributed network system, a request to execute the smart contract; 
transmitting, to at least one related server system, a message generated based on the smart contract and comprising the alias token identified and the indication of desired data; 
obtaining, directly from each related server system, at least one response component comprising data corresponding to the indication of desired data and associated with the alias token; 
generating account data based on the indication of desired data and the permission data; generating response data based on the request for data, wherein the response data comprises the at least one response 

1....
transmitting, by the server system to the client device, the response data...
4....wherein the response data is usable to generate output data comprising the account data and the at least one response component.
19. The non-transitory machine-readable medium of claim 17, wherein the instructions further cause the one or more processors to determine the transaction block by querying a distributed ledger to identify the transaction block based on the related server system.
17....
transmitting, to the distributed network system, a request to execute the smart contract;
20. The non-transitory machine-readable medium of claim 17, wherein: the transaction block further comprises permission data; and the instructions further cause the one or more processors to generate the response data based on the permission data.
17....the smart contract: ... comprises permission data associated with each server system associated with the alias token...
...generating account data based on the indication of desired data and the permission data...



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-3, 5-9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2019/0034923 A1 to Greco et al. (hereinafter Greco) in view of US PG-PUB No. 2018/0075686 A1 to Campero et al. (hereinafter Campero).
As per claim 1, Greco disclosed a method, comprising: 
obtaining, by a server system and from a requesting system, request data comprising a user account identifier associated with an account maintained by the server system and an indication of desired data (Greco, Fig. 3 and par 0050, “an agent 107 of the transfer device 104 receives a selection of an asset and input of a recipient identifier identifying a recipient to which the asset is to be transferred at the step 302”, here “a selection of an asset” corresponds to an indication of desired data, and “a recipient identifier identifying a recipient” corresponds to a user account identifier); 
determining, by the server system, an alias token associated with the user account identifier (Greco, Fig. 3 and par 0050, The agent 107 of the transfer device 104 generates a redemption token (i.e. alias token)); 
determining, by the server system, at least one related server system based on a distributed ledger, wherein the distributed ledger comprises a pairwise mapping of each of the at least one related server system to the server system (Greco, Fig. 3 and par 0050, “The agent 107 of the transfer device 104 creates a zero-knowledge sender proof for the asset identifier of the asset based on the salt value, the redemption value, a sender identifier identifying a current custodian of the asset and the custody pass of the asset…”, also claim 10, “the ledger storing the association of the identifier hash and the custodian hash, wherein the custodian hash is derived from a custodian identifier identifying a current custodian of the asset”); 

Greco does not explicitly disclose transmitting, by the server system and to each of the at least one related server system, a message comprising the alias token identified in the distributed ledger and the indication of desired data; obtaining, by the server system and from each of the at least one related server system, at least one response component comprising data corresponding to the indication of desired data and associated with the alias token; and the response data comprises the at least one response component; i.e., Greco teaches distributed ledger for asset custodial transaction but does not explicitly disclose using the distributed ledger in obtaining /sharing of data, however, in an analogous art in data security, Campero disclosed managing data access via distributed ledger (Campero, Fig. 8 and par 0084); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of  Greco to implement the distributed ledger for controlling data access as disclosed by Campero, in order to ensure data dissemination occurs in a controlled, secure  and confidential manner as suggested by Campero (Campero, par 0044).

As per claim 2, Greco-Campero disclosed the method of claim 1, further comprising: obtaining, by the server system and from a third-party server system, a request for account information, wherein the request for account information comprises a second alias token; generating, by the server system, a second distributed ledger comprising a mapping of the third-party server system to the server system; and transmitting, by the server system and to the third-party 

As per claim 3, Greco-Campero disclosed the method of claim 1, further comprising: transmitting, by the server system and to a computing device, a verification request comprising an identification of a third-party server system; obtaining, by the server system and from the computing device, response data; and when the sharing request response data indicates that account information should be shared, transmitting the account information (Greco, par 0009, 0016, 0034, 0051-0053, also Campero, Fig. 8 and par 0092-0093).

As per claim 5, Greco-Campero disclosed the method of claim 1, wherein: the distributed ledger comprises permission data associated with the user account identifier; and generating the account data is further based on the permission data (Greco, par 0040-0041, verification of authorizations).

As per claim 6, Greco-Campero disclosed the method of claim 1, further comprising transmitting the response data to a computing device, wherein the response data is usable to generate output data comprising the account data and the at least one response component (Greco, par 0006, distributed ledger accessible to transaction agent in the transfer system).

As per claim 7, Greco-Campero disclosed the method of claim 1, wherein the distributed ledger is stored using the server system (Greco, par 0006, distributed ledger accessible to transaction agent in the transfer system, also par 0027, 0052-0053).

As per claim 8, Greco-Campero disclosed the method of claim 1, wherein the distributed ledger is stored using at least one of the at least one related server system (Greco, par 0006, distributed ledger accessible to transaction agent in the transfer system).

As per claim 9, Greco-Campero disclosed the method of claim 1, wherein the distributed ledger is stored using a distributed network system (Greco, Fig. 1, and par 0021 distributed ledger 106; also Campero, Fig. 1, ref#14).

As per claim 11, Greco-Campero disclosed a computing device, comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors (Greco, Fig. 2, and Campero, Fig. 4), cause the computing device to: 
obtain, from a third-party server system, a request for account information, wherein the request for account information comprises an alias token (Campero, Fig. 5 and par 0067, Fig. 8 and par 0084; and Greco, Fig. 3 and par 0050, generation of alias token; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein); 
transmit, to a computing device, a verification request comprising an identification of the third-party server system; obtain response data comprising an account identifier (Campero, Fig. 5 and par 0067, Fig. 8 and par 0084); and when the sharing request response data indicates that account information should be shared: generate a distributed ledger; generate a transaction block comprising a mapping of the third-party server system to the system, the alias token, and the account identifier; record the transaction block on the distributed ledger; and transmit, to the third-party server system, the account information (Greco, par 0009, 0016, 0034, 0051-0053, also Campero, Fig. 8 and par 0092-0093).

As per claim 13, Greco-Campero disclosed the computing device of claim 11, wherein: the sharing request response data further comprises permission data associated with the account information; and the transaction block further comprises the permission data (Greco, par 0040-0041, verification of authorizations).

As per claim 14, Greco-Campero disclosed the computing device of claim 11 wherein the distributed ledger is stored using the system (Greco, par 0006, 0027, 0052, 0053).

As per claim 15, Greco-Campero disclosed the computing device of claim 11, wherein the distributed ledger is stored using the third-party server system (Greco, par 0006, distributed ledger accessible to transaction agent in the transfer system).

As per claim 16, Greco-Campero disclosed the computing device of claim 11, wherein the distributed ledger is stored using a distributed network system (Greco, Fig. 1, and par 0021 distributed ledger 106; also Campero, Fig. 1, ref#14).

Claims 4, 10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greco in view of Campero as applied to claim 1 above, and further in view of US PG-PUB No. 2018/0144156 A1 to Marin (hereinafter Marin).
As per claim 4, Greco-Campero disclosed the method of claim 1; Greco-Campero does not explicitly disclose the distributed ledger comprises a start date and an end date for each pairwise mapping of the server system to each related server system; however, in an analogous art in data security, Marin disclosed the concept of including start date and an end date for 

As per claim 10, Greco-Campero disclosed the method of claim 1, further comprising: obtaining, by the server system, a sharing request comprising an account identifier, a start date, an end date, a set of permissions, and an indication of a related server system; generating, by the server system, the alias token; generating, by the server system, a transaction block comprising the account identifier, the start date, the end date, the set of permissions, the indication of the related server system, and the alias token; and recording, by the server system, the transaction block on the distributed ledger (Greco, Fig. 3 and par 0050, 0034, also Campero, Fig. 8 and par 0092-0093, Marin, par 0108-0109, the reasons of obviousness have been noted in the rejection of claims 1 and 4 above and applicable herein).

As per claim 12, Greco-Campero-Marin disclosed the computing device of claim 11, wherein: the sharing request response data further comprises a start date and an end date; and the transaction block further comprises the start date and the end date (Marin, par 0109, table, the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein).

Claim 17 recites substantially the same limitations as claims 1 and 4, in the form of a non-transitory machine-readable medium storing instructions that performs the corresponding method, therefore, it is rejected under the same rationale.

As per claim 18, Greco-Campero-Marin disclosed the non-transitory machine-readable medium of claim 17, wherein the instructions further cause the one or more processors to transmit the response data to a computing device, wherein the response data is usable to generate output data comprising the response data (Greco, Fig. 3 and par 0050-0051, generating new custody pass and invoke transfer function, and Campero, Fig. 8 and par 0084, distributed ledger for controlling data access, the reasons of obviousness have been noted in the rejection of claim 1 above and applicable).

As per claim 19, Greco-Campero-Marin disclosed the non-transitory machine-readable medium of claim 17, wherein the instructions further cause the one or more processors to determine the transaction block by querying a distributed ledger to identify the transaction block based on the related server system (Greco, Fig. 3 and par 0050, “The agent 107 of the transfer device 104 creates a zero-knowledge sender proof for the asset identifier of the asset based on the salt value, the redemption value, a sender identifier identifying a current custodian of the asset and the custody pass of the asset…”, also claim 10, “the ledger storing the association of the identifier hash and the custodian hash, wherein the custodian hash is derived from a custodian identifier identifying a current custodian of the asset”).

As per claim 20, Greco-Campero-Marin disclosed the non-transitory machine-readable medium of claim 17, wherein: the transaction block further comprises permission data; and the instructions further cause the one or more processors to generate the response data based on the permission data (Greco, par 0040-0041, verification of authorizations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan et al. (US Pat. No. 10,282,558 B2) disclosed a method and system for maintaining a segregated database in a multiple distributed ledger system.
Jacobs et al. (US Pat. No. 10,938,564 B2) disclosed a method and system for providing data associated with a predetermined, finite lifetime for access via a distributed ledger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491